                                                                                   JS-6


 1
 2
 3
 4
 5
 6
 7
                                UNITED STATES DISTRICT COURT
 8
 9                             CENTRAL DISTRICT OF CALIFORNIA
10
     ABEL DOMINGUEZ,                               )   Case No.
11                                                 )   2:17-cv-06946-DSF-JC
12                                                 )
              Plaintiff,                               ORDER DISMISSING ACTION
                                                   )
13                                                 )
              vs.                                  )
14                                                 )   Honorable Dale S. Fischer
15   HERTZ VEHICLES, DEBORAH                       )
     THREAT BEDELL, AND DOES 1 - 50,               )
16                                                 )
                                                   )
17            Defendants.                          )
18
19            The Court has considered the Stipulation of Dismissal with Prejudice the parties
20   filed.
21            THE COURT HEREBY ORDERS that this action, 17-cv-06946-DSF-JC, is
22   dismissed in its entirety with prejudice, with each party to bear its own costs and fees,
23   including attorney fees.
24
25            IT IS SO ORDERED.
26   DATED: July 11, 2019
27                                            Honorable Dale S. Fischer
28                                            UNITED STATES DISTRICT JUDGE


                                                   1
